NOTE: This order is nonprecedential.

  Wniteb $tate~ (!Court of §ppeal~
      for tbe jfeberal (!Circuit

                     EPLUS, INC.,
                    Plaintiff-Appellee,
                            v.
             LAWSON SOFTWARE, INC.,
                Defendant-Appellant.


                        2011-1396


    Appeal from the United States District Court for the
   Eastern District of Virginia in case no. 09-CV-0620,
             Senior Judge Robert E. Payne.


                      ON MOTION


                       ORDER
    ePlus Inc. moves for leave to file a response to Lawson
Software, Inc.'s reply in briefing on Lawson's motion for a
stay, pending appeal, of the permanent injunction entered
by the district court. Lawson opposes the additional
briefing.ePlus replies.
    Upon consideration thereof,
   IT Is ORDERED THAT:
                                                           2

      The motion is denied.
                               FOR THE COURT


      .ID 142011               lsI Jan Horbaly
         Date                  Jan Horbaly
                               Clerk


cc: Donald R. Dunner, Esq.         '.s. coUJ~~~PEALS FOR
                                     THE FEDERAL CIRCUIT
    Scott L. Robertson, Esq.
s23
                                        JUl 14 2011
                                         JANHORBAlY
                                            Cl.£RK